Title: To James Madison from Thomas Jefferson, 11 May 1806
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Monticello May 11.06.
                    
                    I have recieved, signed & forwarded Poydrass’s commission, & have forwarded the letter to Prevost. I inclose for your perusal a letter from Armstrong. The fact therein stated changes considerably the idea we had formed of Bowdoin’s caution & prudence. That mentioned in Bowdoin’s letter is comfortable tho’ it be little more than a repetition of what Armstrong had communicated. Some additional details give additional hopes.
                    The drought here is distressing. The crop of oats irrecoverably lost; the May wheat little better. Common wheat tho’ backward is healthy, and may yet do well. Peaches & cherries are almost wholly destroyed, and the few remaining are too much injured to come to perfection. As this was the effect of a cold wind, the mountain situations have suffered equally with the plains. Apples have escaped. I presume you will have heard of the death of Frank Walker, & that he died drunk in his carriage unknown to the driver. It was discovered only when the carriage stopped at the next house. Accept affectionate salutns
                    
                        Th: Jefferson
                    
                